Berry, J.
We cannot in this appeal consider the defendant’s point that the verdict is not sustained by the evidence, because the “case” does not show that all the evidence is contained in it. The question addressed by defendant to Mrs. Geer, a witness upon the stand, was rightly ruled out .as not proper cross-examination. With regard to the errors claimed to have been committed in refusing to give the jury certain instructions requested by defendant, we think the court below was justified in saying that “in the broad and general form in which they were asked they were not specially applicable to the case, and were, under the circumstances, rather calculated to mislead the jury; and that the principles of law invoked were, so far as applicable to the case, sufficiently set forth in the general charge.”
Order affirmed.